           Case 1:19-cr-00808-VEC Document 95 Filed 09/15/20 Page 1 of 3


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC #:
 ------------------------------------------------------------   X
                                                                    DATE FILED: 9/15/2020
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :    19-CR-808 (VEC)
                                                                :
 ABRAHIM DUKURAY,                                               :         ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 15, 2020, the parties requested a change-of-plea hearing with

this Court;

        IT IS HEREBY ORDERED THAT:

        1. The hearing will take place on September 17, 2020 at 10:15 a.m. in Courtroom 443

              of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York,

              10007. Members of the public may appear for the hearing by calling (888) 363-4749,

              using the access code 3121171 and the security code 0808. All those accessing the

              conference are reminded that recording or rebroadcasting of the proceeding is

              prohibited by law.

        2. Per the SDNY COVID-19 Courthouse Entry Program, any person who appears at any

              SDNY courthouse must complete a questionnaire and have his or her temperature

              taken. Please see the instructions, attached. Completing the questionnaire ahead of

              time will save time and effort upon entry. Only those individuals who meet the entry

              requirements established by the questionnaire will be permitted entry. Please contact

              chambers promptly if you or your client (if attending the proceeding) does not meet

              the requirements.
        Case 1:19-cr-00808-VEC Document 95 Filed 09/15/20 Page 2 of 3




SO ORDERED.
                                             _________________________________
Date: September 15, 2020                      VALERIE CAPRONI
      New York, NY                           United States District Judge




                                    2 of 3
         Case 1:19-cr-00808-VEC Document 95 Filed 09/15/20 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
